J-A27021-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 LINDA L. KILLIAN, ADMINISTRATOR       :   IN THE SUPERIOR COURT OF
 FOR THE ESTATE OF ADRIENNE            :        PENNSYLVANIA
 MARIE KILLIAN-MOSELEY,                :
 DECEASED                              :
                                       :
                                       :
              v.                       :
                                       :
                                       :   No. 3584 EDA 2018
 SKYLINE HEALTH CARE, LLC, JS          :
 PENNSYLVANIA HEALTHCARE               :
 HOLDINGS, LLC, JOSEPH                 :
 SCHWARTZ, FILLMORE CAPITAL            :
 PARTNERS, LLC, FILLMORE               :
 STRATEGIC INVESTORS, LLC;             :
 FILLMORE STRATEGIC                    :
 MANAGEMENT, LLC; DRUMM                :
 MERGER CO., SUB, LLC, GGNSC           :
 HOLDINGS, LLC, GGNSC EQUITY           :
 HOLDINGS, LLC, GGNSC                  :
 ADMINISTRATIVE SERVICES, LLC          :
 GGNSC CLINICAL SERVICES, LLC,         :
 GEARY PROPERTY HOLDINGS, LLC,         :
 GPH LANSDALE, L.P., GPH LANSDALE      :
 GP, LLC, GGNSC LANSDALE L.P.,         :
 D/B/A GOLDEN LIVING CENTER-           :
 LANSDALE, GGNSC LANSDALE GP,          :
 LLC, LANSDALE CARE AND                :
 REHABILITATION CENTER, LLC, LILY      :
 SAHADY, NHA, AND JASON BARRY          :
 CUMELLO, NHA                          :
                                       :
                                       :
 APPEAL OF: SKYLINE HEALTH CARE        :
 LLC, JS PENNSYLVANIA HEALTHCARE       :
 HOLDINGS, LLC, JOSEPH SCHWARTZ        :
 AND LANSDALE CARE AND                 :
 REHABILITATION CENTER, LLC

            Appeal from the Order Entered November 16, 2018
   In the Court of Common Pleas of Montgomery County Civil Division at
                           No(s): 2017-21847
J-A27021-19


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                             Filed: April 15, 2020

        Appellants, Skyline Health Care LLC, et al., appeal from the order

overruling their preliminary objections in the nature of a petition to compel

arbitration in this nursing home neglect and abuse action brought by Appellee,

Linda L. Killian (“Administrator”), the administrator for the estate of Adrienne

Marie Killian-Moseley (“Decedent”).            Upon careful review, we reverse and

remand for further proceedings.

        The trial court summarized the extensive factual and procedural history

of this matter as follows:

              [D]ecedent lived at the facility, Golden Living Center —
        Lansdale, later called Lansdale Care and Rehabilitation Center
        [(“the Facility”)], from May 2015 to July 1, 2017. (Second Am
        Compl. para. 1.) She died on July 4, 2017. (Second Am Compl.
        para. 2.) During [Decedent’s] residency at the facility, it changed
        hands among various Defendants, consequently the change in
        names, on or about February 1, 2017. (Second Am Compl. para.
        1.)

               [Administrator], sister of [D]ecedent and appointed
        administratrix of [D]ecedent’s estate, claims that due to
        Defendants’ negligence and derelictions during the course of
        [Decedent’s] residency, [Decedent] “suffered preventable
        injuries, including falls, a head injury and concussion, right foot
        osteomyelitis, right foot MRSA infections, MRSA wound infections,
        several urinary tract infections, poor hygiene, severe pain, and
        ultimately death.” (Mem. Law Opp’n Prelim. Objs. Pl.’s Second
        Am Compl. Defs. Skyline Healthcare 2.) [Administrator] holds
        many parties and entities, Defendants in this case, responsible for
        these alleged wrongs.


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

                                           -2-
J-A27021-19


            Defendants, grouped according to their representation by
     different counsel in this litigation, are as follows: (1) GGNSC
     Holdings, LLC, GGNSC Equity Holdings, LLC, GGNSC
     Administrative Services, LLC, GGNSC Clinical Services, LLC, GPH
     Lansdale, L.P., GPH Lansdale GP, LLC, GGNSC Lansdale L.P., doing
     business as Golden Living Center — Lansdale, GGNSC Lansdale
     GP, LLC, Jason Barry Cumello, NHA, and Lilly Sahady, NHA
     (collectively, the “Golden Living” Defendants); (2) Fillmore Capital
     Partners, LLC, Fillmore Strategic Investors, LLC, Fillmore Strategic
     Management, LLC, Drumm Merger Co. Sub, LLC, and Geary
     Property Holdings, LLC (collectively, the “Fillmore” Defendants);
     and (3) Skyline Health Care, LLC, JS Pennsylvania Healthcare
     Holdings, LLC, Joseph Schwartz, and Lansdale Care and
     Rehabilitation Center, LLC ([collectively, “Appellants”]).      The
     “Golden Living” Defendants are the former owners/operators of
     the [Facility] as of the time [D]ecedent first entered it. The
     “Fillmore” Defendants are companies headquartered outside [of]
     Pennsylvania that are alleged by [Administrator] to have had
     some role in owning and/or operating the [F]acility and/or the
     corporate Golden Living Defendants while they controlled it
     locally. [Appellants] are corporations and an individual alleged to
     have taken over ownership and operation of the [F]acility in or
     around February 2017 when the prior owners transferred their
     interests to [Appellants]. [Appellants] are the ones currently
     before the honorable Superior Court seeking to compel
     [Administrator’s] claims against them to arbitration.

            [Administrator] instituted this suit in September 2017 by
     writ of summons, attempted and/or achieved service on all
     Defendants, and filed an initial complaint in December of that
     year. The three separately-represented groups of Defendants
     each preliminarily objected to the complaint, and [Administrator]
     filed an amended complaint pursuant to Pa.R.C.P. 1028(c)(1) (“A
     party may file an amended pleading as of course within twenty
     days after service of a copy of preliminary objections. If a party
     has filed an amended pleading as of course, the preliminary
     objections to the original pleading shall be deemed moot.”), as
     well as certificates of merit under Pa.R.C.P. 1042.3 for each
     Defendant.     Each group of Defendants again preliminarily
     objected, and [Administrator] filed a second amended complaint.

           At this point, the Golden Living Defendants stipulated with
     [Administrator] to arbitrate their disputes pursuant to an
     arbitration agreement [(“the Agreement”)] between the decedent

                                    -3-
J-A27021-19


     and “Golden Living Center” (Golden Living Defs.’ Prelim. Objs. Pl.’s
     Am. Compl. Ex. B) dating from at or near the time [D]ecedent
     entered the [F]acility in May 2015; this stipulation was approved
     and filed as an order of the [c]ourt.         In accordance with
     Pennsylvania’s Uniform Arbitration Act (UAA), 42 Pa.C.S. §
     7304(d), the stipulation and order stayed [Administrator’s] claims
     in [c]ourt against the Golden Living Defendants pending
     completion of the arbitration.

           The other two groups of Defendants again preliminarily
     objected to the second amended complaint. [Administrator] filed
     timely responses opposing each set of preliminary objections.
     This [c]ourt overruled each set of preliminary objections in orders
     entered November 16, 2018.

            The Fillmore Defendants’ preliminary objections had sought
     to dismiss [Appellee’s] claims, as against the Fillmore Defendants,
     all out-of-state parties, based on “lack of jurisdiction over ...
     the[ir] person[s],” Pa.R.C.P. 1028(a)(1). For the next few months
     after the filing of these objections and the response, the Fillmore
     Defendants and [Administrator] went back and forth filing replies,
     sur-replies, and notices of supplemental authority on the
     jurisdictional issue. After the [c]ourt overruled the jurisdictional
     objections, the Fillmore Defendants filed a motion asking the
     [c]ourt to amend its order to state, under Pa.R.A.P. 311(b)(2),
     “that a substantial issue of ... jurisdiction is presented,” to allow
     for an interlocutory appeal as of right to the Superior Court under
     that rule. This [c]ourt denied the motion, and the Fillmore
     Defendants filed a petition for review in the Superior Court, which
     that Court also denied. Killian v. Skyline Health Care, LLC, No.
     143 EDM 2018 (Pa. Super. Ct. Feb. 25, 2019).

           [Appellants] whose objections had raised, as stated, [the
     Agreement], but also had pursued several other attacks on the
     second amended complaint in the nature of demurrers, filed this
     appeal directly to the Superior Court from the order overruling the
     objections, invoking the jurisdictional authority of 42 Pa.C.S. §
     7320(a)(1) (“An appeal maybe taken from: (1) A court order
     denying an application to compel arbitration made under section
     7304 (relating to proceedings to compel or stay arbitration).”),
     and Pa.R.A.P. 311(a)(8) (“An appeal may be taken as of right and
     without reference to Pa.R.A.P. 341(c) from: ... [a]n order that is
     made final or appealable by statute or general rule, even though
     the order does not dispose of all claims and of all parties.”). ...

                                     -4-
J-A27021-19


      In this interlocutory appeal, only the question of whether this
      [c]ourt properly denied the preliminary objection going to
      arbitration is at issue; any other issues the preliminary objections
      raised are not. ...

           [Appellants’] notice of appeal also cited Pa.R.A.P. 1701(a),
      “Except as otherwise prescribed by these rules, after an appeal is
      taken ... the trial court ... may no longer proceed further in the
      matter.” However, under an explicit exception to this rule,

            Where only a particular item, claim[,] or assessment
            adjudged in the matter is involved in an appeal ... the
            appeal ... shall operate to prevent the trial court ...
            from proceeding further with only such item, claim[,]
            or assessment, unless otherwise ordered by the trial
            court ... or by the appellate court or a judge thereof
            as necessary to preserve the rights of the appellant.

      Pa.R.A.P. 1701(c); cf. 42 Pa.C.S. § 7304(d) (“An action or
      proceeding, allegedly involving an issue subject to arbitration,
      shall be stayed if a court order to proceed with arbitration has
      been made or an application for such an order has been made
      under this section. If the issue allegedly subject to arbitration is
      severable, the stay of the court action or proceeding may be made
      with respect to the severable issue only.” (emphasis added)).

             Thus[, Appellants’] appeal did not itself stay this action from
      proceeding among other parties. Indeed, the Fillmore Defendants
      proceeded to comply with this [c]ourt’s order overruling their
      preliminary objections by filing an answer to the second amended
      complaint. However, [Appellants] also filed a motion for a stay as
      to all claims and parties, and this [c]ourt granted that motion as
      unopposed on January 14, 2019. This stay presumably would not
      apply to the Golden Living Defendants’ arbitration [which
      Administrator] stipulated to earlier, though the order adopting the
      stipulation had already stayed proceedings in this [c]ourt with
      regard to those Defendants, pending completion of the arbitration.

Trial Court Opinion, 6/7/19, at 1-6 (emphasis in original). The trial court did

not direct Appellants to file a Pa.R.A.P. 1925(b) statement. The trial court

complied with Pa.R.A.P. 1925(a).


                                      -5-
J-A27021-19


      Appellants present the following issues for our review:

      1. Whether the trial court erred by overruling [Appellants’]
      preliminary objections and failing to order binding arbitration of
      the claims brought on behalf of the Estate in accordance with the
      terms of [the Agreement], as there is a valid agreement to
      arbitrate executed by the Resident, and the [Administrator’s]
      claims arise fall squarely within the Agreement’s scope?

      2. Whether the trial court erred by finding that [Appellants]
      presented insufficient factual or legal justification to enforce [the
      Agreement], as the evidence established the direct transfer of
      ownership to successor owners [Appellants], who were the
      Facility’s “affiliates,” “successors” and/or “assigns,” the
      Agreement applied to any and all disputes relating to the
      Resident’s stay at this facility, the parties intended that the
      Agreement remained in effect unless revoked, and there was a
      [sic] “obvious and close nexus” between [Appellants] and both the
      parties and the Agreement?

      3. Whether, although not reached by the trial court,
      [Administrator] failed to sustain her burden of establishing
      meritorious contractual defenses to the validity or enforceability
      of [the Agreement], and [the Agreement] is valid and enforceable
      on the part of [Appellants]?

Appellants’ Brief at 5-6.

      Before addressing Appellants’ claims, we first must determine whether

their appeal is properly before this Court.    Generally, only final orders are

appealable. Pa.R.A.P. 341. Final orders are defined as orders that dispose of

all claims and all parties. Id. Ordinarily, an order of the trial court overruling

a party’s preliminary objections is interlocutory and not appealable as of right.

Callan v. Oxford Land Development Inc., 858 A.2d 1229, 1232 (Pa. Super.

2004). There is, however, a narrow exception to this rule for cases in which




                                      -6-
J-A27021-19


the appeal is taken from an order denying a petition to compel arbitration.1

Id.; Pa.R.A.P. 311(a)(8); 42 Pa.C.S. § 7320(a). Here, the trial court’s order

denied Appellants’ request to compel arbitration. As such, we conclude that

the order is immediately appealable, and we will proceed to address

Appellants’ claims.

       In their first and second issues, Appellants argue that the trial court

erred in overruling their preliminary objections and failing to order arbitration.

Appellants’ Brief at 22-52.          Appellants contend that there was a valid

arbitration agreement and that Administrator’s claims fall within the scope of

the Agreement. Id. at 22-28. Appellants allege that they presented sufficient

justification to enforce the Agreement. Id. at 28-52. Specifically, Appellants

claim that the parties intended for the Agreement to apply to the facility and

its affiliates, and successors and assigns, and the evidence established

Appellants were successor owners. Id. at 30-40. Appellants assert that the

intention for the Agreement to remain in effect through any transfer in

ownership is manifested in the language that it governs all claims for

negligence or malpractice arising out of Decedent’s residence at the Facility.

Id. at 40-43.        Further, Appellants claim that, although they are non-

signatories to the Agreement, they may enforce the Agreement because there

____________________________________________


1 A party may appeal directly from the order denying a preliminary objection
invoking an arbitration agreement; a separate petition to compel arbitration
is not required. Stewart v. GGNSC-Canonsburg, L.P., 9 A.3d 215, 218 (Pa.
Super. 2010).


                                           -7-
J-A27021-19


is an obvious and close nexus between Appellants and the parties. Id. at 43-

51.

      Our review of a claim that the trial court improperly denied an

appellants’ preliminary objection in the nature of a petition to compel

arbitration is limited to determining whether the trial court’s findings are

supported by substantial evidence and whether the trial court abused its

discretion in denying the petition. Walton v. Johnson, 66 A.3d 782, 787

(Pa. Super. 2013). “Where a party to a civil action seeks to compel arbitration,

a two-part test is employed.” Callan 858 A.2d at 1233.

      First, the trial court must establish if a valid agreement to arbitrate
      exists between the parties. Second, if the trial court determines
      such an agreement exists, it must then ascertain if the dispute
      involved is within the scope of the arbitration provision. If a valid
      arbitration agreement exists between the parties, and the
      plaintiff’s claim is within the scope of the agreement, the
      controversy must be submitted to arbitration.

Id. (citations omitted). The existence of an agreement and whether a dispute

is within the scope of the agreement are questions of law, and an appellate

court’s review is plenary. Keystone Tech. Group, Inc. v. Kerr Group, Inc.,

824 A.2d 1223, 1227 (Pa. Super. 2003).

      In interpreting an arbitration agreement, we are mindful that arbitration

agreements must be strictly construed.         Callan, 858 A.2d at 1233.        In

addition, “arbitration is a matter of contract and, as such, it is for the court to

determine whether an express agreement between the parties to arbitrate

exists.”   Levy v. Lenenberg, 795 A.2d 419, 422-423 (Pa. Super. 2002)


                                       -8-
J-A27021-19


(quoting Midomo Co., Inc. v. Presbyterian House. Dev. Co., 739 A.2d

180, 187 (Pa. Super. 1999)). If the opposing party denies the existence of

an agreement to arbitrate, the court shall proceed summarily to determine

the issue and shall order the parties to proceed with arbitration if it finds for

the moving party.     42 Pa.C.S. § 7304(a).     Otherwise, the application for

arbitration shall be denied. Id.

      In determining whether parties have agreed to arbitrate, we consider

the following:

      (1) arbitration agreements are to be strictly construed and not
      extended by implication; and (2) when parties have agreed to
      arbitrate in a clear and unmistakable manner, every reasonable
      effort should be made to favor the agreement unless it may be
      said with positive assurance that the arbitration clause involved is
      not susceptible to an interpretation that covers the asserted
      dispute.

Highmark Inc., 785 A.2d at 98 (quoting Midomo Co. v. Presbyterian

Housing Development Co., 739 A.2d 180, 190 (Pa. Super. 1999)). “When

construing agreements involving clear and unambiguous terms, this Court

need only examine the writing itself to give effect to the parties’

understanding. This Court must construe the contract only as written and

may not modify the plain meaning under the guise of interpretation.”

Humberston v. Chevron U.S.A., Inc., 75 A.3d 504, 509-510 (Pa. Super.

2013). There exists a well-established rule of construction and interpretation

stating that words and phrases not defined in the contract “be given their plain

and ordinary meaning whenever possible.” Toombs NJ Inc. v. The Aetna


                                      -9-
J-A27021-19


Casualty & Surety Company, 591 A.2d 304, 307 (Pa. Super. 1991). As we

have stated, “[W]ords of common usage ... are to be construed in their

natural, plain and ordinary sense ... and we may inform our understanding of

these terms by considering their dictionary definitions.” Municipality of Mt.

Lebanon v. Reliance Ins. Co., 778 A.2d 1228, 1232 (Pa. Super. 2001)

(quoting Madison Const. Co. K Harleysville Mut. Ins. Co., 735 A.2d 100,

106 (Pa. 1999)).

      In addressing whether Appellants were entitled to compel arbitration,

the trial court concluded the following:

             In attempting to carry their burden to establish an
      entitlement to compel arbitration, [Appellants] relied exclusively
      on the arbitration agreement [D]ecedent made with “Golden
      Living Center” when she entered the facility in May 2015.
      ([Appellants’] Prelim. Objs. Pl.’s Second Am. Compl. para. 3 & Ex.
      B.) But [Appellants], who had no interests or rights pertaining to
      the [F]acility until February 2017, when it changed hands under
      circumstances not explained or disclosed to the [c]ourt in
      [Appellants’] preliminary objections, presented insufficient factual
      or legal justification to require the [c]ourt to enforce [the
      Agreement] against [Administrator] on [Appellants’] behalf.

Trial Court Opinion, 6/7/19, at 8.

      In reaching this determination, the trial court offered the following

discussion:

            [Appellants’] preliminary objections cite no specific
      provision of [the Agreement], or any contract [Appellants] had
      with the Golden Living Defendants or any other party, giving
      [Appellants] a right to compel arbitration under [the Agreement].
      Though the preliminary objections fail to cite the provision, [the
      Agreement], a preprinted form with the parties’ names (Golden
      Living Center’s and [D]ecedent’s) handwritten in on blank spaces
      as “Facility” ... and “Resident” … respectively, states that, “The

                                     - 10 -
J-A27021-19


      term ‘Facility’ as used in this Agreement shall refer to the living
      center, its employees, agents, officers, directors, affiliates[,] and
      any parent or subsidiary of Facility[,] and its medical director
      acting in his or her capacity as medical director.” … The
      [A]greement is silent as to corporate successors to ownership or
      operation of the “Facility.”

                                     ***

             In seeking to compel [Administrator] to arbitration with
      them[, Appellants] rely entirely on their purported status as
      successors to the Golden Living Defendants as operators of the
      nursing facility--though without commenting on how [Appellants]
      might under this theory be liable for any alleged derelictions the
      Golden Living Defendants committed before [Appellants] became
      involved with the [Facility].       More importantly, [Appellants]
      presented no competent evidence of their status as successors to
      the rights and liabilities of the “Golden Living Center.”
      [Appellants’] preliminary objections advancing the argument
      [Appellants] were entitled to enforce the arbitration contract
      presented no contract with the Golden Living parties to show
      what, if any, the rights and liabilities transmitted with the change
      over in the facility might have been. Only [Administrator’s]
      response offered proof of the change in ownership among
      [Appellants] and Golden Living Defendants, consisting merely of
      letters back and forth between the Department of Health and the
      old and new owners … without of course demonstrating any basis
      in these documents for [Appellants] to enforce [the Agreement]
      against [Administrator].

Trial Court Opinion, 6/7/19, at 8-9, 10-11 (citations omitted).          We are

constrained to disagree. Particularly, we cannot agree with the trial court’s

statement that “[t]he [A]greement is silent as to corporate successors to

ownership or operation of the ‘Facility.’” Id. at 8-9.

      We note that the Agreement does not define the term “successor.”

However, as previously stated, "words of common usage … are to be construed

in their natural, plain, and ordinary sense, and [a reviewing court] may inform


                                     - 11 -
J-A27021-19


[its] understanding of these terms by considering their dictionary definitions.”

Municipality of Mt. Lebanon, 778 A.2d at 1232.            Accordingly, because

“successor” is a word of common usage, consideration of its dictionary

definitions is appropriate.

      Particular to our review of the Agreement, we observe that Merriam-

Webster defines the term “successor” as “one that follows.” Merriam-Webster,

http://www.merriamwebster.com/dictionary/successor.         In addition, Black’s

Law Dictionary defines “successor” as “1. A person who succeeds to the office,

rights, responsibilities, or place of another; one who replaces or follows a

predecessor. 2. A corporation that, through amalgamation, consolidation, or

other assumption of interests, is vested with the rights and duties of an earlier

corporation.” Black’s Law Dictionary, 1569 (9th ed. 2009). Applying these

definitions of the term “successor” to the evidence of record, this Court is left

to conclude Appellants are the successors to Golden Living Defendants,

thereby qualifying as parties to the Agreement.

      Moreover, our review of the record reflects that on May 24, 2015,

Decedent entered into the Agreement with Golden Living Defendants.

Appellants’ Preliminary Objections, Exhibit B, Agreement.      Section I of the

Agreement possesses the heading, “The Parties to This Agreement,” and

contains the following sentence: “It is the intent of the Parties that this

Agreement shall inure to the benefit of, bind, and survive them, their

successors, and assigns.” Id. at 1 (emphasis added). The record further


                                     - 12 -
J-A27021-19


establishes that Golden Living Defendants were the owners of the Facility from

the time Decedent was admitted on May 25, 2015, through February 1, 2017.

Amended Complaint, 2/26/18, at 4 ¶ 1. The record also reveals that a change

in ownership occurred at the Facility on February 1, 2017, at which point

Appellants assumed ownership. Id. Additional evidence of this undisputed

fact, in the form of a letter from the Pennsylvania Department of Health dated

January 25, 2017, indicates that there was a change of ownership. The letter

provides as follows:

      We have reviewed the Change of Ownership forms for [Golden
      Living Defendants] and have found them to be acceptable. The
      Department hereby acknowledges the change in ownership from
      [Golden Living Defendants] to [Appellants]. In conjunction we will
      acknowledge the facility’s name changes upon notification of the
      completed transaction followed by the issuance of a new license
      to the facility.

      At the completion of the transaction, please notify the Department
      in writing with a letter of Confirmation of Sale from the buyer to
      the seller. This correspondence must be signed by the Chief
      Executive Officer of both [Golden Living Defendants] and
      [Appellants], and indicate the date of the transaction so that the
      facility’s new license can be issued to reflect the change.

Response to Preliminary Objections, 3/28/18, Exhibit C, at 1.     This fact is

supported and confirmed by additional letters to the Pennsylvania Department

of Health from Golden Living Defendants and from Appellants. Response to

Preliminary Objections, 3/28/18, Exhibit C, at 2-3.

      This evidence of record establishes that Golden Living Defendants, the

signatory of the Agreement, were the owners of the Facility at the time the

Agreement was executed. The record further establishes that on February 1,

                                    - 13 -
J-A27021-19


2017, Appellants succeeded Golden Living Defendants as owners of the

Facility. Hence, Appellants are successors under the Agreement.

      By virtue of the language in the Agreement specifying that the

Agreement “shall inure to the benefit of the parties’ successors,” we conclude

that the trial court erred in determining that there was insufficient evidence

to show Appellants were entitled to seek enforcement of the Agreement.

Furthermore, having concluded that the trial court erred in its review in this

matter, we are constrained to reverse the trial court’s order overruling

Appellants’ preliminary objections.    Consequently, having determined that

Appellants qualify as successors, we must remand this matter to the trial court

for completion of its review of the two-part test set forth in Callan, 858 A.2d

at 1233.   Accordingly, Administrator is entitled to review of contractual

defenses to the validity of the Agreement.        Further, if the trial court

determines the Agreement is valid, it must ascertain if Administrator’s dispute

with Appellants falls within the scope of the Agreement.

      Order reversed. Case remanded for further proceedings consistent with

this Memorandum. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/15/20

                                      - 14 -